Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.1 Page lof15

AO 106 (Rev. 04/10) Application for a Search Warrant f | j E | ) ,

UNITED STATES DISTRICT Coukt | gep 94 2019

 

 

 

 
    

 

 

 

 

for the

Southern District of California = 5 DISTHICT GOURT

CLERK US DIS 1A

SOUTHEAN DISTRICT OF CALIFOR ,

In the Matter of the Search of ) B :
(Briefly describe the property to be searched j

or identify the person by name and address) ) Case No. 1 9 M J 4
One (1) Tech Pad Cellular Telephone, Model: M5 ) 1 4 1
IMEI: 356625091 761514 }

S/N: ZEM5G20180701064 )

APPLICATION FOR A SEARCH WARRANT

I, a federai law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-?

locatedim the Southern _ District of California , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B |

 

The basis for the search under Fed. R. Crim. P. 41(c) is feheck one or more):
IM evidence of a crime;
Ci contraband, fruits of crime, or other items illegally possessed;
CT property designed for use, intended for use, or used in committing a crime;
(CF a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description

21U.5.C. § 952, 960 and 963 = importation of controlled substances and conspiracy

The application is based on these facts:

 

of Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

  

Applicant's signature

   

Jonathan Hutchinson, SA, Homeland Security Investigation
Printed name and title

 

 

Sworn to before me and signed in my presence,

Date: 2 2Za/

 

 

City and state: San Diego, CA Hon. F.A. Gossett, U.S. Magistrate Judge

Prinied name and title

 

 
Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.2 Page 2 of 15

ATTACHMENT A-2
PROPERTY TO BE SEARCHED

The following property is to be searched:

One (1) Tech Pad Cellular Telephone
Model: MS

IMEI: 356625091761514

S/N: ZEM5G20180701064

(“Target Device 2”);

Target Device 2 is currently in the possession of the Department of Homeland
Security at 9495 Customhouse Plaza, San Diego, California 92154.

 

 
Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.3 Page 3 of 15

ATTACHMENT B
ITEMS TO BE SEIZED

Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the

warrant.

The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of March 10, 2019, to June 8, 2019:

a.

tending to indicate efforts to import methamphetamine or some other
federally controlled substances from Mexico into the United States;

tending to identify accounts, facilities, storage devices, and/or services ~
such as email addresses, IP addresses, and phone numbers — used to
facilitate the importation of methamphetamine or some other federally
controlled substances from Mexico into the United States;

tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine or some other federally controlled
substances from Mexico into the United States;

tending to identify travel to or presence at locations involved in the
importation of methamphetamine or some other federally controlled
substances from Mexico into the United States, such as stash houses, load
houses, or delivery points;

tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960,

and 963.

 

 

 
Oo Oo Ss DH A BP WY Ne

NM bw FB BH BH KH Bw BR RR Be Be Re RPE SES Sl Sl
co ~ DN WU B&B WwW NY YS CO CO Me HT DR A BP WY HY KF SS

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.4 Page 4 of 15

AFFIDAVIT
I, Jonathan Hutchinson, Special Agent with the United States Department of
Homeland Security (DHS), Immigration and Customs Enforcement (ICE), Homeland

Security Investigations (HSI), being duly sworn, hereby state as follows:

INTRODUCTION
1. This affidavit supports applications for warrants to search the following

electronic devices, as further described in Attachments A-1 and A-2 (collectively, the
“Target Devices”), and seize evidence of crimes, specifically, violations of Title 21,
United States Code, Section(s) 952, 960, and 963, as more particularly described in
Attachment B:

One (1) Samsung Galaxy Grand Prime Plus Cellular Telephone

Model: SM-G532M

IMEI: 359048080983 725

S/N: R58J53CFR8F
(“Target Device 1”, as described in Attachment A-1)

One (1) Tech Pad Cellular Telephone

Model: M5

IMEI: 356625091761514

S/N: ZEM5G20180701064

(“Target Device 2”, as described in Attachment A-2)

This search supports an investigation of BRANDON MARK KEMMERER for the
crimes mentioned above. A factual explanation supporting probable cause follows.

2. The Target Devices were seized on June 7, 2019, at the time of
KEMMERER’s arrest at the San Ysidro, California Port of Entry (POE), when
methamphetamine was found concealed in the vehicle that he drove into the United
States. The Target Devices have been securely stored since they were seized and are
currently in the possession of the Department of Homeland Security (DHS) and are

presently stored at 9495 Customhouse Plaza, San Diego, California 92154.

 

 

 

 
Oo f*F& SN DB WH BR WwW BP eR

BM BSB BO BO BRD BRD ORDO RR Re ee ee ee
SPReRroeR OS SAS Ce RV BAaAaRBanHeEe S

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.5 Page 5 of 15

3. Based upon my experience and training, and all the facts and opinions set
forth in this Affidavit, I believe that there is probable cause to believe that a search of
the Target Devices, as described in Attachments A-1 and A-2, will produce evidence
of the aforementioned crimes, as described in Attachment B.

4, The information contained in this affidavit is based upon my experience
and training, consultation with other federal, state, and local law enforcement agents.
The evidence and information contained herein was developed from interviews and my
review of documents and evidence related to this case. Because this affidavit is made
for the limited purpose of obtaining a search warrant for the Target Devices, it does
not contain all of the information known by me or other federal agents regarding this
investigation, but only contains those facts believed to be necessary. to establish
probable cause. Dates and times are approximate.

EXPERTENCE AND TRAINING

5. Tam alaw enforcement officer of the United States within the meaning of Title
18, United States Code, Section 2510(7), who is empowered by law to conduct
investigations of, and to make arrests for, offenses enumerated in Title 18, United States
Code, Section 2516. Iam also a federal law enforcement officer within the meaning of Rule
41(a)(2)(C) of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a)
to make applications for search and seizure warrants and to serve arrest warrants. I also am
authorized to investigate violations of laws of the United States.

6. Iam a Special Agent (SA) with Immigration and Customs Enforcement (ICE),
Homeland Security Investigations (HSI), and have been so employed since April 2017. My
duties include, among others, investigating the trafficking of illicit controlled substances
and the importation. and distribution of illegal substances. Prior to my working at HSI, I was
employed as a Special Agent with Department of Justice (DOJ), Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF) for four years.

7. Tam a graduate of the Federal Law Enforcement Training Center at Glynco,

Georgia where I have received training in investigating various narcotics-related offenses,

2

 

 

 
oO ~s HN A BSB WH Ne

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.6 Page 6 of 15

including the importation of narcotics and narcotics trafficking. I have had training in the

methods used by controlled substance traffickers to import and distribute drugs and to

operate detailed distribution networks. My training also has included the use of cellular and}

digital telephones and other electronic devices used by narcotics traffickers in the normal
course of their illicit activities.

8. I have arrested or participated in the arrest of numerous persons for violations
of the Controlled Substances Act. In these cases, [ have conducted interviews with the
arrested persons and their associates, as well as cooperating individuals and informants. |
also have conducted surveillance of narcotics smugglers as they conduct their smuggling
activity while crossing the border from Mexico into the United States and while operating
inside the United States. Through these investigative activities, I have gained a working
knowledge and insight into the typical activity of narcotics smugglers and the structure of
their narcotics smuggling networks. I also have gained information as to the normal
operational habits of persons who make their living as narcotics smugglers.

9. I have also spoken with other agents about their experiences and the results of
their investigations and interviews. I have become knowledgeable of the methods and
modes of narcotics operations, including the methods of operation typically used by
narcotics traffickers. I have learned that narcotics traffickers often require the use of one or
more telephone facilities to negotiate times, places, schemes, and manners for importing,
possessing, concealing, manufacturing, and distributing controlled substances and for
arranging the disposition of proceeds from the sale of controlled substances.

10. Investigations of the smuggling and trafficking of narcotics generate many
types of evidence including, but not limited to, cellular phone-related evidence such as voice
and text messages referring to the arrangements of travel and payment, names, photographs,
and phone numbers of co-conspirators. For example, based on my training and experience,
I have learned that load drivers smuggling controlled substances across the border are often

in telephonic contact with co-conspirators immediately prior to and following the crossing

 

 

 
Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.7 Page 7 of 15

of the load vehicle, at which time they receive instructions on how to cross and where and
when to deliver the controlled substances.
11. Based upon my training and experience as a Special Agent, and consultations

with law enforcement officers experienced in narcotics trafficking investigations, and all

BR bBo Bw PO RD BRD ORDO es

co fH sas DN OH HS WY HB

 

 

the facts and opinions set forth in this affidavit, I submit the following:

a.

12.

Drug traffickers and their accomplices. often will use cellular/mobile
telephones because they are mobile, and they have instant access to
telephone calls, text, web, and voice messages.

Drug traffickers and their accomplices often will use cellular/mobile
telephones because they are able to actively monitor the progress of their
illegal cargo while the conveyance is in transit.

Drug traffickers and their accomplices often will use cellular/mobile
telephones because they can easily arrange and/or determine what time their
illegal cargo will arrive at predetermined locations.

Drug traffickers often will use cellular/mobile telephones to communicate
with drivers, including to direct drivers to synchronize an exact drop off
and/or pick up time of their illegal cargo.

Drug traffickers often will use cellular/mobile telephones to notify or warn
their accomplices of law enforcement activity to include the presence and
posture of marked and unmarked units, as well as the operational status of
checkpoints and border crossings.

Drug traffickers and their co-conspirators often use cellular/mobile telephones
to communicate with load drivers who transport their narcotics and/or drug

proceeds.

The use of cellular telephones by drug traffickers and their accomplices tends
to generate evidence that is stored on the cellular telephones, including but
not limited to emails, text messages, photographs, audio files, videos, call
logs, address book entries, IP addresses, social network data, and location
data.

Based upon my training and experience as a Special Agent, and

consultations with law enforcement officers experienced in narcotics trafficking

investigations, and all the facts and opinions set forth in this affidavit, I know that

4

 

 

 

 
Oo Oo sa DH MN BP WY NH

BR po BO BR BRO ORD ORD SS
BPOeRRR BEB PS Ce WU aAaR oH eS Ss

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.8 Page 8 of 15

cellular/mobile telephones can and often do contain electronic records, phone logs and
contacts, voice and text communications, and data such as emails, text messages, chats
and chat logs from various third-party applications, photographs, audio files, videos,
and location data. This information can be stored within disks, memory cards, deleted
data, remnant data, slack space, and temporary or permanent files contained on or in
the cellular/mobile telephone. Specifically, I know based upon my training, education,
and experience investigating these conspiracies that searches of cellular/mobile
telephones yields evidence:

a. tending to indicate efforts to import methamphetamine or some other
federally controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of methamphetamine or some other federally
controlled substances from Mexico into the United States;

C. tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine or some other federally controlled
substances from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine or some other federally controlled
substances from Mexico into the United States, such as stash houses, load
houses, or delivery points;

e. tending to identify the user of, or persons with control over or access to,
the target devices; and/or

f. tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above.

13. Subscriber Identity Module (SIM) Cards, also known as subscriber identity
modules, are smart cards that store data for GSM cellular telephone subscribers. Such data

includes user identity, location and phone number, network authorization data, personal

 

 

 

 
eo 6 SH UO FP WW Ye

Bo hm ob ho hm Bw BP bo el — a ese pt
CO ~) DB wo ff WH NY KF OS OO DB IN HD WA FP W YP KF CS

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelID.9 Page 9 of 15

security keys, contact lists and stored text messages. Some of the evidence generated by a
smuggler’s use of a cellular telephone would likely be stored on any SIM Card that has
been utilized in connection with that telephone.

14. Based upon my experience investigating drug smuggling, my training, and my
consultation with other investigators who have experience investigating drug smuggling in
near the border, I understand that drug smugglers will seek to smuggle drugs from Mexico
to the United States by hiding the drugs in hidden compartments of cars, and in non-factory
compartments (i.e., compartments that the manufacturer did not design for ordinary use).
Smugglers will then drive north from Mexico and seek to pass through POEs with the drugs
undetected. (I am also aware that such individuals will sometimes try to generate a history
of crossings to show that driving through a POE is ordinary behavior for them.) When they
arrive in the United States, smugglers will take the drugs to a discreet location to transfer
them to other people involved in the distribution chain, who can then send the drugs to
other locations for downstream distribution.

15. Furthermore, based on my training and conversations with other law
enforcement officers who investigate drug smuggling and trafficking, I know that drug
conspiracies often require detailed and intricate planning to successfully evade detection.
Consequently, drug conspiracies often involve planning and coordination for several
months—this planning often occurs through mobile telephones. Additionally, based on
my training and conversations with other law enforcement officers who investigate drug
smuggling and trafficking, I know that coconspirators are often unaware when a fellow
coconspirator has been arrested and will attempt to communicate with that coconspirator

via mobile telephone after his or her arrest to determine the whereabouts of drugs that are
being transported.
FACTS SUPPORTING PROBABLE CAUSE
16. According to a report by CBP Officer O. Perez, on June 7, 2019, at

approximately 9:30 a.m., KEMMERER applied for admission into the United States
6

 

 

 
Oo co ~S DB A S&B Ww Wo =

BD BO BRO OWRD OBR pe

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelID.10 Page 10 of 15

from Mexico at the San Ysidro POE as the sole occupant and driver of a Nissan Altima
vehicle bearing California plates 8ETX534 (the “Vehicle”). Officer Perez’s canine
alerted to the rear driver side door. Officer Perez asked KEMMERER to put the car in
“park” and turn it off. His canine then proceeded to the trunk of the Vehicle, and Officer
Perez asked Defendant to open the trunk. His canine then alerted to the passenger side
quarter panel. Officer Perez conducted a cursory inspection by lifting up the felt liner
in the trunk near the quarter panel and observed packages there.

17. According to a report by CBP Officer J. Burnett, Officer Burnett was
performing vehicle inspections at the San Ysidro POE and responded to Officer Perez’s
call for assistance. Officer Burnett observed cellophane-wrapped packages in the rear
quarter panel on both sides of the trunk of the Vehicle. KEMMERER told Officer
Burnett that the Vehicle was his and that he was going to San Diego. KEMMERER
gave Officer Burnett two negative customs declarations. Officer Burnett removed
KEMMERER from the Vehicle, handcuffed him, and escorted him into the security
office. The Vehicle was then driven into the vehicle secondary lot for further
inspection. |

18. According to a report by CBP Officer A. Lopez, Officer Lopez was
assigned as the primary operator of the Z-portal X-RAY machine at the San Ysidro POE
on June 7, 2019. At approximately 9:41 p.m., he examined the Vehicle with the
machine and noticed anomalies within the passenger door, both rear doors, spare tire,
gas tank, and the windshield wiper reservoir area of the vehicle.

19. According to a report by CBP Officer D. Davis, at approximately 10:15
p.m., he was assigned to the vehicle secondary lot at the San Ysidro POE when he was
assigned a seizure in relation to the Vehicle. He drove the vehicle to the seizure
processing area and removed one package from the rear passenger side quarter panel,
which he was informed tested positive for the characteristics of methamphetamine.
Officer Davis subsequently proceeded to the security office and placed KEMMERER

under arrest.

 

 

 
oOo Oo ss DA Ww BP WwW PO eK

me NM BF PO KN BO BO BD Rw RR Se Se SE Ee ESE
co ~~] DR uo B&B WH NHN KS CO OO wm HI DB HF HR WD NH KS &

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.11 Page 11 of 15

20. In total, 100 cellophane-wrapped packages weighing approximately 47.92
kg (105.65 Ibs) were removed from various hidden locations in the vehicle. The
packages were marked with two different identifiers — either with a “P” or an “O.”
Officer Davis further seized the Vehicle, the packages of methamphetamine, and the
Target Devices.’ I was notified of the event and responded to the San Ysidro POE.
Upon my arrival, I made contact with KEMMERER and was provided with personal
effects that had been seized from him. Among those personal effects were the Target
Devices.

21. [advised KEMMERER of his Miranda rights. KEMMERER waived his
rights, and I subsequently conducted a recorded interview of KEMMERER.

22. During the post-Miranda interview, KEMMERER denied knowledge of
the controlled substances in the Vehicle and said the Vehicle had only been his for a
very short time. KEMMERER stated that he registered the Vehicle in his name within
the last few days, and that the car was his and no one else’s. He stated that he purchased
the car for $1000 less than one month prior from a neighbor, “Al,” who lived a couple
of doors away from him, and that he had a pink slip for the Vehicle. Later in the
interview, KEMMERER stated that he actually had paid nothing for the Vehicle, but
that it was worth $1000 and he was working toward paying Al for it. He stated that Al
had asked KEMMERER to register the Vehicle in KEMMERER’s name.

23. KEMMERER further stated that he had not had any mechanical work done
on the Vehicie since he purchased it. He stated that he parked the Vehicle outside his
residence and that both Al and Al’s wife, “Susan,” have the keys to the Vehicle. In
particular, he stated that he had lent the Vehicle to Susan and that she had used the
Vehicle a few times — as recently as two days prior, June 5, 2019. He further stated that

 

It is unclear from Officer Davis’ report whether the Target Devices were seized
from the Vehicle or from KEMMERER’s person. However, based on my training and
experience, I know that CBP officers collect personal items from both the Vehicle and
the individual’s person, place them in a secure location, and if that person is
subsequently arrested, provide them to the HSI case agent when he/she arrives at the
POE.

8

 
Oo So sS DA HO BS W B

NY PO Kw WV PP HY BY NO Re Be BP Ee RP SE EF SES SE
ye SRR BS XS SEOarRA_ A aRanes

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.12 Page 12 of 15

he usually gives Al the keys to the Vehicle. KEMMERER initially stated that he was
the primary driver of the Vehicle, but later indicated that using the Vehicle was a luxury,
and that he typically asks Al if he can use the Vehicle for various purposes. He stated
that when he crossed into the United States once or twice per week, he usually drove
his father’s truck, and that he had crossed into the United States in the Vehicle
approximately three times. He stated that every previous time he crossed in the Vehicle,
he was with Susan, and Susan drove.

24. KEMMERER stated he had asked Al to use the Vehicle that morning. He
later said that A] had asked KEMMERER if he could cross the Vehicle that day. He
stated that he had retrieved the keys to the Vehicle from Al at Al’s residence that
morming. He subsequently said that he met Al at a location, picked up the Vehicle, and
then crossed into the United States. After that, KEMMERER clarified that that
morning, he drove with Al in Al’s vehicle to a location 10 minutes from the border to

pick up the Vehicle, and that Al had given him the key to the Vehicle and Target Device

|| 2.

25. KEMMERER also stated that he had called Al to tell him that the Vehicle
smelled like gas, and that Al had asked him if the tank was full, to which KEMMERER
replied that it was. KEMMERER stated that he thought maybe Al “may have had
something to do with it. But [KEMMERER] had zero knowledge.”

26. KEMMERER identified both Target Devices as his. He stated that
Target Device 1 was his “usual” phone, and that the day of his arrest was the first day
that he had used Target Device 2. As noted above, KEMMERER stated that Al gave
him Target Device 2 that day.

 

2 Contents of Target Device 1 were extracted at the POE using the Cellebrite
application, and a report was generated. I reviewed the report. None of the information
from that report is contained herein, and I ask the court not to rely on anything found or
not found in that review in determining if there exists probable cause to search Target
Device 1.

 

 

 

 
io ff ~S DH OO HB Ww YH

BR BO RO ND BD BRD ORD i i ea a
SS RAR OBR SF SF Se Aa aHARE OHS

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.13 Page 13 of 15

27. Given the facts surrounding KEMMERER’s arrest, and based upon my
experience and training, as well as consultation with other law enforcement officers
experienced in drug smuggling investigations, I submit that there is probable cause to
believe that KEMMERER used the Target Devices to further his drug smuggling
activity, and that because the Target Devices have been securely stored since they were
seized, information relevant to KEMMERER’s drug smuggling activity continues to
exist on the Farget Devices. Such evidence could be in the form of communications,
records, data (including but not limited to emails, text messages, other social messaging
applications), photographs, audio files, videos, or location data.

28. I also know that drug trafficking conspiracies require intricate planning
and coordination to successfully evade detection. Based upon my professional training
and conversations with other law enforcement officers, this planning and coordination
often occurs days, weeks, or even months prior to the actual importation of the drugs
into the United States. Additionally, co-conspirators are often unaware of a subject’s
arrest and will continue to attempt to communicate with the subject after the arrest to
determine the whereabouts of valuable cargo, particularly in the hours following the
arrest. Therefore, I believe that the appropriate date range for the search of the Target
Devices is from March 10, 2019, up to and including June 8, 2019, which was the day
following KEMMERER’s arrest.

METHODOLOGY

29. Jt is not possible to determine, merely by knowing the cellular/mobile
telephone’s make, model and/or serial number, the nature and types of services to which
the device is subscribed, and the nature of the data stored on the device. Cellular/mobile
devices today can be simple cellular telephones and text message devices, can include
cameras, can serve as personal digital assistants and have functions such as calendars
and full address books and can be mini-computers allowing for electronic mail services,
web services and rudimentary word processing. An increasing number of

cellular/mobile service providers now allow for their subscribers to access their device

10

 

 

 
Oo BH ss BD we Se WY LP re

RD ND BO RD ORD OR i se es ei Se i

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.14 Page 14 of 15

over the internet and remotely destroy all the data contained on the device. For that
reason, the device may only be powered in a secure environment or, if possible, started
in “flight mode” which disables access to the network. Unlike typical computers, many
cellular/mobile telephones do not have hard drives or hard drive equivalents and store
information in volatile memory within the device or in memory cards inserted into the
device. Current technology provides some solutions for acquiring some of the data
stored in some cellular/mobile telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not
all of the data subject to seizure may be so acquired. For devices that are not subject to
forensic data acquisition or that have potentially relevant data stored that is not subject
to such acquisition, the examiner must inspect the device manually and record the
process and the results using digital photography. This process is time and labor
intensive and may take weeks or longer.

| 30. Following the issuance of this warrant, I will collect the subject
cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
contained within the telephone and its memory cards will employ search protocols
directed exclusively to the identification and extraction of data within the scope of this
warrant.

31. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel
conducting the identification and extraction of data will complete the analysis within

90 days, absent further application to this court.

CONCLUSION

32. Based on all the facts and circumstances described above, there is probable
cause to conclude that KEMMERER used the Target Devices to facilitate violations of
Title 21, United States Code, Section(s) 952, 960, and 963.

il

 

 

 
oOo Oo SN DH A Se WY PO

Mm bo BR BO KO RD BRD RD ORDO RR
oO ~~ RH UN B&B Ww NH KS COS OO wo HH HD A BR W NY KF &S

 

 

Case 3:19-mj-04141-FAG Document1 Filed 09/24/19 PagelD.15 Page 15 of 15

33. Because the Target Devices were promptly seized during the investigation
of KEMMERER’s trafficking activities and have been securely stored, there is probable
cause to believe that evidence of illegal activities committed by KEMMERER
continues to exist on the Target Devices.

34. WHEREFORE, I request that the court issue a warrant authorizing law
enforcement agents and/or other federal and state law enforcement officers to search
the Target Devices described in Attachments A-1 and A-2, and seize the items listed in
Attachment B, using the methodology described above.

I swear the foregoing is true and correct to the best of my knowledge and belief.

{ (AL EBS

fi onathan Hutchinson
Special Agent
Homeland Security Investigations
Department of Homeland Security

Subscribed and sworn to before me this 4 day of September, 2019.

 

The Honorfbié F.A. Gossett
United States Magistrate Judge

12

 

 

 

 
